Citation Nr: 0936103	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-00 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidenced has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.   
 
2.  Entitlement to service connection for a skin disorder 
(including skin cancer), to include as due to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active service from February 1963 to 
August 1966.  He also had additional service for many years 
in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision 
that determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for a low back disability.  By this decision, the 
RO also denied service connection for a skin disorder 
(including skin cancer), to include as due to Agent Orange 
exposure.  The Veteran provided testimony at a personal 
hearing at the RO in March 2005.  

The Board notes that a May 2007 RO decision (issued in a 
supplemental statement of the case) reopened and denied the 
Veteran's claim for entitlement to service connection for a 
low back disability on a de novo basis.  The Board observes, 
however, that service connection for a low back disability 
was previously denied in a final January 1983 Board decision.  
Therefore, the Board must address whether the Veteran has 
submitted new and material evidence to reopen his claim for 
entitlement to service connection for a low back disability.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a low back disability.  
The issue of the merits of the claim for entitlement to 
service connection for a low back disability as well as the 
issue of entitlement to service connection for a skin 
disorder (including skin cancer), to include as due to Agent 
Orange exposure, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A January 1983 Board decision denied service connection 
for a low back disability.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1983 Board decision that denied entitlement 
to service connection for a low back disability, is final.  
38 U.S.C.A. § 7104 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for a low back disability, 
and the need to remand for additional information with regard 
to the merits of the issue, no further discussion of VCAA 
compliance is needed at this time.  

Analysis

A decision of the Board is final, with the exception that a 
claim may be reviewed if new and material evidence is 
submitted.  If the claim is reopened, it will be reviewed 
based on all the evidence of record.  38 U.S.C.A. § 5108, 
7104 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board denied service connection a low back disability in 
January 1983.  The January 1983 Board decision is final.  38 
U.S.C.A. § 7104.  

The evidence considered at the time of the January 1983 Board 
decision included the following:  the Veteran's available 
service treatment records; post-service private treatment 
records; an April 1982 VA orthopedic examination report; and 
the Veteran's own statements and hearing testimony.  The 
January 1983 Board decision denied service connection for a 
low back disability on the basis that such disability was not 
incurred in or aggravated by active service or while 
performing active duty for training.  The Board noted that 
all available service treatment records (for the Veteran's 
period of active service from February 1963 to August 1966) 
contained no complaints or findings pertaining to a back 
disability.  The Board also indicated that the back injury 
sustained while the Veteran was on active duty for training 
in the Air National Guard was acute and transitory in nature.  

The Board reported that the evidence showed that in August 
1977, while on active duty for training, the Veteran did 
experience severe low back pain after an episode of lifting a 
heavy object.  It was noted that the Veteran was treated by a 
private physician and that X-rays conducted in August 1977 
showed no abnormality of the lumbar spine.  The Board 
indicated that the private physician had stated that he had 
not treated the Veteran since November 1977 for low back 
pain.  The Board observed that although the Veteran indicated 
that his back pain continued to the present time, the next 
clinical evidence of treatment for a back disability was in 
December 1980 at which time another private physician related 
an impression that there was probably early degenerative 
lumbar disc disease.  The Board noted that such treatment 
report was more than three years after the Veteran was 
treated in August 1977.  

The evidence received since the January 1983 Board decision 
includes the following:  VA treatment records; additional 
private treatment records; an August 2004 statement from W. 
Jeffrey, M.D.; VA examination reports; and statements and 
testimony from the Veteran.  

The August 2004 statement from Dr. Jeffrey reported that the 
Veteran had been a patient of his and that he had known the 
Veteran since March 1998.  Dr. Jeffrey indicated that while 
in the service in 1977, the Veteran was picking up an 
aircraft brake assembly and developed acute low back pain.  
Dr. Jeffrey stated that since that time, the Veteran had 
suffered from chronic intermittent low back pain.  Dr, 
Jeffrey related that for a long time the Veteran was under 
the care of an orthopedic surgeon, Dr. Majestro, and that he 
did have Dr. Majestro's records.  It was noted that Dr. 
Majestro thought that the Veteran would probably remain 
symptomatic from his injury throughout his life.  Dr. Jeffrey 
stated that for the past one to two years, the Veteran's low 
back pain had acutely worsened.  Dr. Jeffrey indicated that 
the Veteran had not had pain-free episodes and that multiple 
modalities had been tried including medicines and physical 
therapy.  

Dr. Jeffrey reported that he X-rayed the Veteran's low back 
in October 1993 and that the X-ray showed degenerative 
changes and disc space narrowing throughout the lumbar spine.  
It was noted that the Veteran denied any history of low back 
pain prior to the incident in 1977.  Dr. Jeffrey commented 
that it was his feeling that the Veteran's low back pain may 
be related to that injury.  

The Board observes that in the evidence available at the time 
of the January 1983 Board decision, there was no evidence 
specifically relating the Veteran's current low back 
disability to his periods of service, to include his period 
of active duty for training in August 1977.  In the evidence 
received since the January 1983 Board decision, there is an 
August 2004 statement from Dr. Jeffrey that specifically 
indicated that it was his feeling that the Veteran's low back 
pain may be related to the injury in service in (August) 
1977.  The evidence will be considered credible for the 
purposes of determining whether new and material evidence has 
been submitted.  

The Board finds that the August 2004 statement from Dr. 
Jeffrey is evidence that is both new and material because the 
claim was previously denied, at least in part, on the basis 
that the evidence did not show a current low back disability 
stemming from the Veteran's periods of service, to include 
the August 1977 injury during a period of active duty for 
training.  Therefore, the Board finds that such evidence is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate his claim, and raises a reasonable 
possibility of substantiating the claim.  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the January 
1983 Board decision is new and material, and thus the claim 
for service connection for a low back disability is reopened.  
This does not mean that service connection is granted.  
Rather, additional development of evidence will be undertaken 
(see the below remand) before the issue of service connection 
for a low back disability is addressed on a de novo basis.  
Manio v. Derwinski, 1 Vet.App. 140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability, is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

As noted above, the Veteran had verified active service from 
February 1963 to August 1966.  He also had additional service 
for many years in the Air National Guard.  The Veteran's 
periods of active duty for training and/or inactive duty 
training in the Air National Guard have not been verified.  

As to his Veteran's claim for service connection for a low 
back disability, the Board notes that his service treatment 
records are apparently incomplete.  The service treatment 
records for the Veteran's verified period of active service 
from February 1963 to August 1966 essentially only include 
the February 1963 entrance examination report and the July 
1966 separation examination report.  Such records do not show 
treatment for any back problems.  

Subsequent service treatment records, apparently for National 
Guard purposes, show treatment for low back problems on 
multiple occasions.  On a medical history form at the time of 
a September 1975 examination, the Veteran checked that he had 
recurrent back pain.  The reviewing examiner did not 
specifically refer to a low back disability.  The September 
1975 objective examination report included a notation that 
the Veteran's spine and other musculoskeletal systems were 
normal.  

An August 1977 line of duty determination report noted that 
on August 24, 1977, the Veteran was working in the shipping 
section of a warehouse and lifting an aircraft brake 
assembly.  It was reported that the Veteran felt some pain in 
his low back that had become worse.  The report indicated 
that the Veteran was referred to a civilian physician due to 
the lack of a family physician at that location.  The line of 
duty determination report, signed in September 1977, 
indicated that the Veteran's injury was occurred in the line 
of duty.  On an August 1977 medical history report, the 
Veteran reported that he pulled his lower back while lifting 
an aircraft brake assembly.  The reviewing examiner did not 
specifically refer to a low back disability and the August 
1977 objective examination was apparently not undertaken or 
is not of record.  

A November 1977 report from R. A. Lim noted that the Veteran 
was seen for initial symptoms of pain in the low back with 
minimal tenderness in the L5 spine area.  The diagnosis was 
low back strain.  

A December 1980 statement from R. A. Lim, M.D., noted that 
the Veteran was seen in his office in November 1977 and that 
he stated that he injured his back about six months earlier 
and then re-injured it on August 24, 1977, apparently at 
work.  Dr. Lim noted that the Veteran complained of pain, 
particularly while lying down.  

A February 1981 treatment entry, apparently for National 
Guard purposes, noted that the Veteran was first treated in 
December 1980 with a diagnosis of early degenerative lumbar 
disc.  The examiner noted that the Veteran's symptoms of low 
back pain continued, but that they had improved.  It was 
noted that the Veteran's leg pain had also improved.  

A March 1981 line of duty determination report noted that on 
August 24, 1977, the Veteran sprained his back while 
attending annual field training.  It was noted that the 
Veteran was treated for two and a half months and that he had 
one visit with Dr. Lim who diagnosed low back strain.  The 
report indicated that the Veteran did not return for follow-
up visits and that his subsequent medical history regarding 
his back was negative until December 1980 when he was treated 
by a private physician who felt he probably had early 
degenerative disc problems.  It was noted that the Veteran 
felt that his present condition was caused by the August 24, 
1977 injury.  It was recommended that the low back complaints 
were incurred in the line of duty.  

On a medical history form at the time of a June 1981 
examination, apparently for National Guard purposes, the 
Veteran checked that he had recurrent back pain.  He reported 
that he had pain in the lower back due to a disc problem from 
an accident in the shipping department.  The reviewing 
examiner did not specifically refer to a low back disability.  
On a medical history form at the time of a November 1981 
examination, the Veteran checked that he had recurrent back 
pain.  He reported that his health was good except for a 
lower back disc problem.  The reviewing examiner did not 
provide any remarks.  An objective November 1981 examination 
report included a notation that the Veteran's spine and other 
musculoskeletal systems were normal.  The Veteran continued 
to refer to recurrent back pain on medical history forms 
pursuant to examinations in April 1982 and August 1986.  

On a medical history form at the time of a December 1982 
examination report, apparently for National Guard purposes, 
the Veteran checked that he had recurrent back pain.  He 
stated that he had pain in his lower back and left leg.  The 
reviewing examiner did not specifically refer to a low back 
disability.  The objective December 1982 examination report 
included a notation that the Veteran's spine and other 
musculoskeletal systems were normal.  On a medical history 
form at the time of an August 1986 examination, also 
apparently for National Guard purposes, the Veteran checked 
that he had recurrent back pain and stated that he had 
suffered low back problems since 1977.  The reviewing 
examiner did not specifically refer to a low back disability.  
The objective August 1986 examination report noted that the 
Veteran was tender in both sacroiliac joints and at L5-S1 
with no neurological deficits.  Subsequent treatment reports 
for National Guard purposes dated through August 1989 also 
referred to low back complaints.  

Post-service private and VA treatment records show that the 
Veteran was treated for numerous disorders including low back 
problems.  

For example, an August 2004 statement from Dr. Jeffrey 
reported that the Veteran had been a patient of his and that 
he had known the Veteran since March 1998.  Dr. Jeffrey 
indicated that while in the service in 1977, the Veteran was 
picking up an aircraft brake assembly and developed acute low 
back pain.  Dr. Jeffrey stated that since that time, the 
Veteran had suffered from chronic intermittent low back pain.  
Dr, Jeffrey related that for a long time the Veteran was 
under the care of an orthopedic surgeon, Dr. Majestro, and 
that he did have Dr. Majestro's records.  It was noted that 
Dr. Majestro thought that the Veteran would probably remain 
symptomatic from his injury throughout his life.  Dr. Jeffrey 
stated that for the past one to two years, the Veteran's low 
back pain had acutely worsened.  Dr. Jeffrey indicated that 
the Veteran had not had pain-free episodes and that multiple 
modalities had been tried including medicines and physical 
therapy.  

Dr. Jeffrey reported that he X-rayed the Veteran's low back 
in October 1993 and that the X-ray showed degenerative 
changes and disc space narrowing throughout the lumbar spine.  
It was noted that the Veteran denied any history of low back 
pain prior to the incident in 1977.  Dr. Jeffrey commented 
that it was his feeling that the Veteran's low back pain may 
be related to that injury.  

The Board notes that there is no indication that Dr. Jeffrey 
reviewed the Veteran's entire claims file in providing his 
opinion.  Additionally, Dr. Jeffrey's opinion is somewhat 
speculative in that he said the Veteran's current low back 
pain "may" be due to the injury in 1977.  

A December 2004 VA spine examination report noted that the 
Veteran's claims file was reviewed.  The diagnosis was low 
back pain due to mild degenerative joint disease and mild 
degenerative disc disease without disc herniation.  The 
examiner commented that the Veteran's current low back 
condition was not caused by or the result of his military 
service.  The examiner noted that the Veteran claimed that 
the injury that occurred on August 24, 1977 caused his 
current low back condition to be related to service.  The 
examiner indicated that the Veteran was on a training 
exercise at that time and that the injury did occur.  The 
examiner remarked that it is obvious by the continuing 
medical records of Dr. Lim and Dr. Majestro that such injury 
was acute and transitory.  The examiner stated that there was 
no continuing disability from that injury.  It was noted that 
the previous examinations had not shown any indication or 
even any question that there was any continuing disability 
from the August 24, 1977 injury.  The examiner indicated that 
the Veteran's current back complaints had no connection to 
the injury of August 24, 1977 and, as such, his current back 
complaints were not a service-connected injury.  

The Board observes that it is unclear whether the examiner 
reviewed the Veteran's entire claims file.  The examiner did 
not mention all the other back complaints referred to in the 
Veteran's National Guard records.  The Board also notes that 
the examiner also did not discuss the August 2004 statement 
from Dr. Jeffrey which referred to a relationship between the 
August 1977 injury and the Veteran's current low back 
disability.  

The Board observes that given such circumstances, the Veteran 
should be afforded another VA examination with an etiological 
opinion after a review of the entire claims folder as to his 
claim for service connection for a low back disability.  Such 
an examination should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Additionally, as to the Veteran's claim for service 
connection for a low back disability and as to his claim for 
service connection for a skin disorder (including skin 
cancer), to include as due to Agent Orange exposure, the 
Board observes that the Veteran's service treatment records 
for his period of active service from February 1963 to August 
1966, are incomplete.  The Board notes that the Veteran has 
specifically alleged that he suffered severe sunburn when he 
had heat stroke in 1965.  The July 1966 objective separation 
examination report included a notation that the Veteran had 
heat stroke in Vietnam in 1965 and that he lost twenty pounds 
in two and a half days.  The Veteran alleges that his skin 
cancer was related to that sunburn in service.  

Further, the Veteran's periods of active duty for training 
and inactive duty training in the Air National Guard have not 
been verified.  Further, it is unclear whether all of the 
Veteran's service medical records for his National Guard 
service are of record.  The Board observes that such 
information would affect both his service connection claims.  
Therefore, an attempt should be made to verify the Veteran's 
periods of active duty for training and inactive training 
with the Air National Guard and to obtain any additional 
available service medical records.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, to verify the 
dates of all of the Veteran's periods of 
active duty for training and inactive duty 
training in the Air National Guard.  Also 
request that a search be conducted for all 
medical records pertaining to the veteran 
during his National Guard service as well 
as his active service from February 1963 
to August 1966.  If more details are 
required to conduct such search, the 
Veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

2.  Ask the Veteran to identify all 
medical providers who have treated him for 
low back problems and skin problems, since 
August 2006.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, VA treatment 
records since August 2006 should be 
obtained.  

3.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed low back disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current low back disabilities.  Based 
on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
probability) that any diagnosed low back 
disabilities are etiologically related to 
the Veteran's periods of service, to 
specifically include the injury in August 
1977.  If the examiner finds that any 
diagnosed low back disability existed 
prior to the Veteran's periods of service, 
the examiner should comment on whether any 
such pre-service condition was permanently 
worsened by service.  The examiner should 
specifically comment on the August 2004 
statement from Dr. Jeffrey.  

4.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service 
connection for a low back disability and 
his claim for entitlement to service 
connection for a skin disorder (including 
skin cancer), to include as due to Agent 
Orange exposure.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


